DETAILED ACTION
Response to Amendment
The Amendment filed on February 11, 2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on November 12, 2021. Applicant’s arguments with respect to the 103 rejections of claims 1-18 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 4 is objected to because of the following informality: “there-along” in line 2 should read “therealong”.
Claim 18 is objected to because of the following informality: “and/or the secondary” in line 3 should read “and/or to the secondary”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the products" in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 5 depended from claim 4 instead of claim 1. For examination purposes, the examiner is interpreting the limitation as if claim 5 depends from claim 4 instead of claim 1.
Claim 5 recites the limitation "the series" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 5 depended from claim 4 instead of claim 1. For examination purposes, the examiner is interpreting the limitation as if claim 5 depends from claim 4 instead of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis (US 7,323,202) in view of Vinokur (US 4,183,964).
Regarding claim 1, Goorhuis discloses a method for encapsulating a liquid product (the “vegetarian sausage dough” mentioned in Col. 10 lines 55-56), the method comprising:
blending together a solution of alginate (the mixture of the “water” and the “sodium alginate” described in Col. 10 lines 35-37) and a thickener (the “guar gum” mentioned in Col. 10 lines 39-41) and extruding through an appropriately shaped die (the “concentric die” mentioned in Col. 10 lines 45-47) to form a membrane (the “paste cylinder” mentioned in Col. 48-49) (Col. 10 lines 35-49);
applying a calcium rich ion solution (the “5% CaCl2 solution” mentioned in Col. 10 lines 49-50) to crosslink the membrane (“paste cylinder”) and create a water insoluble membrane (the “coating” mentioned in Col. 10 lines 55-56) (Col. 10 lines 49-56); and
filling the water insoluble membrane (“coating”) with the liquid product (“vegetarian sausage dough”) (Col. 10 lines 55-56).
However, Goorhuis does not expressly disclose: the liquid product has a viscosity of less than 20000 cP (measured at 20 °C and a shear rate of 10 s-1); and sealing the membrane around the liquid product, encapsulating the liquid product therein.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis to incorporate the teachings of Vinokur by sealing the membrane (“coating” of Goorhuis) around the liquid product (“vegetarian sausage dough” of Goorhuis), encapsulating the liquid product therein, because doing so would achieve the predictable result of forming one or more sealed and compacted sausage units. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above but does not expressly teach: the liquid product has a viscosity of less than 20000 cP (measured at 20 °C and a shear rate of 10 s-1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the viscosity of the liquid product of Goorhuis to be less than 20000 cP (measured at 20 °C and a shear rate of 10 s-1), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow the liquid product to flow more quickly and easily and therefore allow the water insoluble membrane to be filled more quickly and easily. In re Aller, 105 USPQ 233. The viscosity of the liquid product is a recognized result effective variable because as the viscosity of the liquid product decreases, the flow rate of the liquid product increases. Please note that in Paragraph 0032 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Goorhuis in view of Vinokur teaches that the membrane (the “coating” of Goorhuis as modified in view of Vinokur) is sealed to form a liquid-tight seal around the product (“vegetarian sausage dough” of Goorhuis) (Col. 2 lines 1-39 of Vinokur).
Regarding claim 3, Goorhuis discloses that the blending occurs at room temperature (Col. 5 lines 5-8, Col. 10 lines 35-53).
Regarding claims 4 and 5, Goorhuis in view of Vinokur, as applied to claim 1, teaches all the limitations of the claim as stated above except: pinching the membrane at pre-determined intervals therealong to individually seal and form a plurality of liquid-based products in series; and cutting at each seal to separate the products or cutting at predetermined intervals within the series to form distinct chains of encapsulated products.
Vinokur further teaches that it was known to: pinch a membrane (1 in Figure 1) at pre-determined intervals therealong to individually seal and form a plurality of liquid-based products (“sausages”) in series (as shown in Figure 1, Col. 2 lines 1-33); and cut at each seal (4 in Figures 1 and 2) to separate the products (“sausages”) (Col. 2 lines 33-36), in order to quickly and efficiently form a plurality of compacted sausages (“sausages”) from a single membrane (1) (Col. 1 line 61 – Col. 2 line 36).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis to incorporate these further teachings of Vinokur by: pinching the membrane (the “coating” of Goorhuis as modified in view of Vinokur) at pre-determined intervals therealong to individually seal and form a plurality of liquid-based products in series; and cutting at each seal to separate the products; because doing so would achieve the predictable result of quickly and efficiently forming a plurality of compacted sausages from a single membrane. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 6, Goorhuis discloses that the encapsulated product is rinsed and dried (Col. 10 lines 49-54).
Regarding claim 7, Goorhuis discloses that the solution of alginate (the mixture of the “water” and the “sodium alginate” described in Col. 10 lines 35-37) is 1-10% alginate (because the mixture is 2.632% alginate, as is clear from Col. 10 lines 35-37).
Regarding claim 9, Goorhuis discloses that the solution of alginate (the mixture of the “water” and the “sodium alginate” described in Col. 10 lines 35-37) and the thickener (“guar gum”) is blended with a further plasticising additive (the “lactic acid” or the “acetic acid” mentioned in Col. 10 lines 38-39) (Col. 10 lines 35-41).
Regarding claim 10, Goorhuis discloses that the calcium rich ion solution (the “5% CaCl2 solution” mentioned in Col. 10 lines 49-50) has a concentration of 1 to 10% (because 5% is between 1% and 10%, Col. 10 lines 49-50).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Adachi (US 2002/0039615).
Regarding claim 8, Goorhuis discloses that the thickener (“guar gum”) is guar gum (Col. 10 lines 39-41).
However, Goorhuis in view of Vinokur does not teach: the thickener is xanthan or cellulose gum.
Adachi teaches that it was known to interchangeably use xanthan gum (“xanthan gum”) and guar gum (“guar gum”) as a thickener, and that xanthan gum and guar gum have equivalent thickening powers (Paragraph 0183).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis to incorporate the teachings of Adachi by substituting the guar gum thickener of Goorhuis for a xanthan gum thickener, because doing so would achieve the predictable result of thickening the solution of alginate using the xanthan gum thickener. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Wotherspoon (US 4,784,862).
Regarding claim 11, Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above except: an additional pre-step of treating the product with a solution of 0.5 to 10% calcium ions, prior to filling the membrane with the product.
Wotherspoon teaches that it was known to treat a product (“chunk” mentioned in Col. 2 lines 12-20, analogous to the liquid product of Goorhuis) with a solution of calcium ions (the “solution containing calcium ions” mentioned in Col. 2 lines 16-18) in order to aid in retaining the shape of the product (“chunk”) (Col. 2 lines 16-20).
 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Goorhuis in view of Vinokur in further view of Wotherspoon teaches all the limitations of the claim as stated above but does not expressly teach: the concentration of calcium ions is 0.5 to 10%.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the concentration of calcium ions to be 0.5 to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would aid in retaining the shape of the product to a greater/more adequate extent. In re Aller, 105 USPQ 233. Please note that in Paragraph 0061 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Erk et al. (US 4,303,711), hereinafter Erk.
Regarding claim 12, Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above except: undertaking a membrane reinforcement step in which the encapsulated product is heated to at least 40 degrees C.
Erk teaches that it was known to undertake a membrane reinforcement step in which an encapsulated product (“sausage”) is heated to at least 40 degrees C (Col. 2 lines 44-47), in order to cause a membrane (“casing”) of the encapsulated product (“sausage”) to lie more closely and wrinkle-free against a product (“sausage meat”) of the encapsulated product (“sausage”) (Col. 2 lines 37-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis in view of Vinokur to incorporate the teachings of Erk by undertaking a membrane reinforcement step in which the encapsulated product is heated to at least 40 degrees C, 
Regarding claim 13, Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above except: undertaking a membrane reinforcement step in which the encapsulated product is heated to at least 80 degrees C.
Erk teaches that it was known to undertake a membrane reinforcement step in which an encapsulated product (“sausage”) is heated to at least 80 degrees C (Col. 2 lines 44-47), in order to cause a membrane (“casing”) of the encapsulated product (“sausage”) to lie more closely and wrinkle-free against a product (“sausage meat”) of the encapsulated product (“sausage”) (Col. 2 lines 37-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis in view of Vinokur to incorporate the teachings of Erk by undertaking a membrane reinforcement step in which the encapsulated product is heated to at least 80 degrees C, because doing so would cause the membrane (the “coating” of Goorhuis as modified in view of Vinokur) to lie more closely and wrinkle-free against the product (the “vegetarian sausage dough” of Goorhuis).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Diederich et al. (US 2016/0045441), hereinafter Diederich.
Regarding claim 14, Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above except: undertaking a membrane reinforcement step in which the encapsulated product is compressed under a load of 100N or more.
Diederich teaches that it was known to undertake a membrane reinforcement step in which an encapsulated product (“tablets”) is compressed under a load of 100N or more (the “compression force of 4 kN”), in order to allow a desired hardness of the encapsulated product (“tablets”) to be achieved (Paragraph 0171 lines 8-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis in view of Vinokur to incorporate the teachings of Diederich by undertaking a membrane reinforcement step in which the encapsulated product is compressed under a .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Garcia Vizcarra et al. (US 2003/0072854), hereinafter Garcia.
Regarding claim 15, Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above except: the method further comprises the step of applying a brand, identification or label onto the membrane.
Garcia teaches that it was known to apply a brand (“brand names” mentioned in Paragraph 0027), identification (“logos” or “advertising” mentioned in Paragraph 0027) or label (“logos” or “advertising” mentioned in Paragraph 0027) onto a membrane (“casing” mentioned in Paragraph 0027), in order to allow a sausage stuffed inside the membrane (“casing”) or a manufacturer of the membrane (“casing”) to be identified (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis in view of Vinokur to incorporate the teachings of Garcia by applying a brand, identification or label onto the membrane (the “coating” of Goorhuis as modified in view of Vinokur), because doing so would allow the sausage (the “vegetarian sausage dough” of Goorhuis) stuffed inside the membrane or the manufacturer of the membrane to be identified.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Edwards et al. (WO 2011103594 A1), hereinafter Edwards.
Regarding claims 16 and 17, Goorhuis in view of Vinokur teaches all the limitations of the claim as stated above except: applying a secondary temporary layer to the membrane of the encapsulated product; wherein the secondary layer is a cross-linked alginate membrane.
Edwards teaches that it was known to apply a secondary temporary layer (“covalently cross-linked methacrylated alginate membrane” mentioned in Page 2 lines 13-14) to a membrane (“sodium alginate gel membrane” in Page 2 line 7) of an encapsulated product (“sodium alginate gel encapsulated liquid” mentioned in Page 2 lines 9-10), wherein the secondary layer (“covalently cross-linked 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis in view of Vinokur to incorporate the teachings of Edwards by applying a secondary temporary layer to the membrane (the “coating” of Goorhuis as modified in view of Vinokur) of the encapsulated product, wherein the secondary layer is a cross-linked alginate membrane, because doing so would provide the encapsulated product with the strength and impermeability needed for medium and long term storage and transport.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goorhuis in view of Vinokur in further view of Edwards in further view of Garcia Vizcarra et al. (US 2003/0072854), hereinafter Garcia.
Regarding claim 18, Goorhuis in view of Vinokur in further view of Edwards teaches all the limitations of the claim as stated above except: the membrane and the secondary layer are distinguishable from one another by a preformed label or color applied to the membrane and/or to the secondary layer.
Garcia teaches that it was known to apply a preformed label (“brand names”, “logos”, or “advertising” mentioned Paragraph 0027) to a membrane (“casing” mentioned Paragraph 0027), in order to allow a sausage stuffed inside the membrane (“casing”) or a manufacturer of the membrane (“casing”) to be identified (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goorhuis in view of Vinokur in further view of Edwards to incorporate the teachings of Garcia by applying a preformed label to the membrane (the “coating” of Goorhuis as modified in view of Vinokur), because doing so would allow the sausage (the “vegetarian sausage dough” of Goorhuis) stuffed inside the membrane or the manufacturer of the membrane to be identified.
Goorhuis in view of Vinokur in further view of Edwards in further view of Garcia teaches that the membrane (the “coating” of Goorhuis as modified in view of Vinokur) and the secondary layer (“covalently .

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1-18 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Goorhuis fails to disclose the viscosity of the sausage dough used therein, but column 3, lines 30-36 disclose that foodstuffs which can be coated with the composition according to the invention are generally known in the art and include, for example, paste-like food preparations for the production of various types of sausage and other meat and fish products or products which contain vegetables and or cheese, for example.
…
In summary, as Goorhuis fails to disclose all the features of the instant claims, even when taken in combination with the cited secondary references. Thus, Applicant respectfully submits that the claims are not obvious in the view the cited documents. Therefore, Applicant respectfully requests withdrawal of the rejections of the claims under 103.”,

the examiner firstly asserts that there is no evidence that the liquid product of Goorhuis has a viscosity of approximately 100000 cP, and that the liquid product of Goorhuis might just have a viscosity of less than 20000 cP (measured at 20 °C and a shear rate of 10 s-1). Even if the liquid product of Goorhuis has a viscosity greater than or equal to 20000 cP (measured at 20 °C and a shear rate of 10 s-1), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the viscosity of the liquid product of Goorhuis to be less than 20000 cP (measured at 20 °C and a shear rate of 10 s-1), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow the liquid product to flow more quickly and easily and therefore allow the water insoluble membrane to be filled more quickly and easily. In re Aller, 105 USPQ 233. Secondly, the examiner asserts that the Applicant has not provided any evidence proving that the properties of highly viscous liquids differ greatly compared to those of low viscosity liquids when it comes to encapsulating the liquid in a water insoluble menbrane. Thus, none of Applicant’s arguments are found to be persuasive and the 103 rejections of claims 1-18 are deemed to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731